Allowable Subject Matter
Claims 20-36 (renumbered 1-17) are allowed.

The arguments in applicant’s remarks filed on 12/16/2021 were fully considered and are persuasive.

The following is an examiner’s statement of reasons for allowance: The combination of prior-art do not teach “analyzing, by the computer, the collected profile data using a set of standard value profile transformations, wherein the set of standard value profile transformations are provided in one or more compiler support libraries, and wherein the set of standard value profile transformations are specified in user-directed value transformation support interfaces”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9760351 and No. 10365903 has been reviewed and is accepted.  The terminal disclaimer has been recorded.	

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        
/ANIL KHATRI/Primary Examiner, Art Unit 2191